Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Elizabeth Holowacz on April 30, 2021.
The application has been amended as follows: 
	In lines 23-24 of claim 33, “from 30 to 150 phr” has been substituted by --from 80 to 150 phr--.
	In lines 6-7 of claim 49, “from 30 to 150 phr” has been substituted by --from 80 to 150 phr--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 33 and 49 are directed to a rubber composition and method of making the rubber composition, wherein the rubber composition comprises at least one elastomer, a reinforcing inorganic filler, a coupling agent, and a crosslinking system, wherein the reinforcing inorganic filler comprises at least one silica having a very select set of properties wherein these properties produce an “A” value, as defined by the claims, of greater than or equal to 253.  The closest prior art of record, Uhrlandt et al. (US 8,017,098), teaches the claimed rubber composition comprising a silica with an A value of 238.  The Office held the position that by varying one of the properties of the silica to within a range taught by Uhrlandt et al., a silica with the appropriate A value could be formed and used in the rubber composition.  In order to rebut this rejection, applicant submitted data in a Rule 1.132 Declaration on September 23, 2020 which showed that when a silica is used which possesses the claimed A value, the rubber composition possesses better hysteresis and abrasion properties when compared to rubber compositions which use a silica without the claimed A value.  These results meet the requirements for a showing of unexpected results and therefore overcome the rejection of record.  Claims 33, 49, and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767